Title: From James Madison to William S. Cardell, [post–6] March 1820
From: Madison, James
To: Cardell, William S.


                
                    Sir
                    [post–6] Mar. 1820
                
                I have recd. your favor of the 4th. inclosing a printed copy of a circular address on the subject of a “National Philological Academy.”
                
                The object of such an Institution well recommends it to favorable attention. To provide for the purity, the uniformity, & the stability of language, is of great importance under many aspects; and especially as an encouragement to genius & to literary labours by extending the prospect of just rewards. A universal and immortal language is among the wishes never likely to be gratified: But all languages are more or less susceptible of improvement and of preservation; and none can be better entitled to the means of perfecting & fixing it, than that common to this Country & G. Britain, since there is none that seems destined for a greater & freer portion of the human family. This consideration alone makes it desirable, that instead of allowing this common tongue to be gradually fashioned into distinct ones, or even to diverge into different dialects, there should be at least a tacit co-operation in perpetuating its identity by a joint standard. No obstacle on the side of G. B. can arise from the present ascendancy of British over American literature and population. Whilst it must be flattering to both nations to contemplate the prospect of covering with their posterity & their language, a greater space on the earth, than any other nation, it is obvious that a few years will transfer the ascendancy to the U. S. with respect to the number of people, and that a period of years, may be calculated to have a like effect as to the number devoting themselves to scientific & literary pursuits.
                From this view of the subject you will not doubt my cordial wishes for the success of the projected Academy, nor the sense I have of the honorary relation to it, held out to me. Foreseeing at the same time, as I can not but do, that in accepting it, I should be a nominal functionary only, and in the way of some other choice which might justify the distinction by the services due from it, I must hope to be excused for requesting that my name may not be proposed as suggested by your partiality & politeness.
                I know not well what to say in answer to your request of names worthy of being associated in the proposed Institution. I am not sure that any occur to me at present who are not sufficiently known to the public; nor can I lose sight of the risk of doing injustice by omissions of which I should be unconscious. I shall not be backward nevertheless in contributing any future aid on this head, which my better recollections, or further information, may put in my power.
            